Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered May 3, 2016. The order, insofar as appealed from, denied that part of plaintiff’s motion to settle the record with respect to inclusion of a transcript of oral argument of the motions at issue in appeal No. 1.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs, and that part of plaintiff’s motion seeking inclusion of the transcript of oral argument in the record on appeal in appeal No. 1 is granted.
Same memorandum as in Mosey v County of Erie ([appeal No. 1] 148 AD3d 1572 [2017]).
Present — Smith, J.P., Carni, Lindley, DeJoseph and NeMoyer, JJ.